Title: To James Madison from John Stevens, 7 November 1818
From: Stevens, John
To: Madison, James


Sir,
Hoboken, near New York, Novr. 7th. 1818.
The vast importance, in my humble opinion, of the subject matter of the communications herewith enclosed must be my apology for the liberty I now take in requesting your perusal of them.
Should the object proposed to the consideration of the general government meet your approbation, or be considered by you of sufficient moment to induce you to favour me with an expression of your sentiments respecting it, impressed, as I should be, with a due sense of the honour, permit me also to say, that it would afford to me the highest gratification. With Sentiments of great Respect & Consideration, I have the Honour to be, Sir, Your Obedt. Servt.
John Stevens
